Gilbert, J.,
dissenting. It may be useful to state the reasons for the opinion that under the law of Georgia one may be convicted of the crime of rape on the uncorroborated testimony of the injured female, in cases not affected by the act of 1918 (supra). All witnesses are presumed to speak the truth. “The testimony of a single witness is generally sufficient to establish a fact. Exceptions to this rule are made in specified cases, such as to convict of treason or perjury, and in any case of felony where the only witness is an accomplice; in these cases (except treason) corroborating circumstances may dispense with another witness.” Penal Code (1910), § 1017. That section declares the general rule, and further says: “Exceptions to this rule are made in specified cases.” It then proceeds to specify in detail what the exceptions are. They are (1) “to convict of treason or perjury.” Obviously this does not affect the rule in the present case. (2) “In any case of felony where the only witness is an accomplice.” Is the injured female, in the case *550of rape, an accomplice? To ask the question would seem to be a sufficient answer. However, this court has decided that the female who has been seduced is not the accomplice of the seducer. Keller v. State, 102 Ga. 506, 511 (31 S. E. 92). That being established, it is beyond my power to conceive how a female who has been raped is an accomplice of the raper. Seduction is accomplished by persuasion and fraud. Rape is accomplished by force. Certainly if the woman who is defrauded is not an accomplice, the one who is outraged by force simply could not be. In Stone v. State, 118 Ga. 705, 709 (45 S. E. 630, 98 Am. St. R. 145), this court held: “It must appear that the witness is an accomplice, before the law relating to accomplices can be invoked; and according to the rule laid down in many approved cases and expressly adopted in Keller v. State, 102 Ga. 506 [supra], he is only such when it is shown that he could have been tried as principal or accessory in the offense under investigation. Others may be, but the woman can not be an accessory to seduction or rape of herself. For her to aid in the rape or to procure some one to seduce her negatives the existence of the essential element of such crimes.”
No other provision in the Penal Code affords the slightest support of the contrary theory contended for; that is, that the rapist can not be convicted on the uncorroborated testimony of the injured female. Moreover, it is provided that corroborating circumstances may dispense with another witness, except in treason. Really there has been no attempt in this State to name any statute of Georgia as a basis for the contention that a rapist can not be convicted on the uncorroborated evidence of the injured female. The contention is based upon certain remarks of Lord Hale. I do not understand that it has ever been contended that these remarks were intended to utter any established principle of the common law. “At common law one could be convicted on the uncorroborated testimony of an accomplice.” Stone v. State, supra. “While the oft-repeated observation of Lord Hale as to rape cases is entirely proper by way of argument to the jury, it is not a fitting charge by the court.” Black v. State, 119 Ga. 746 (3) (47 S. E. 370). In both of those cases six Justices concurred. It must readily be admitted that the jury, in fixing the credibility of the injured female, may and should consider all the circumstances appearing in the case; among them, her character for chastity, whether she made outcries, *551whether there were other evidences of violence, and in general any and all legitimate circumstances. But it is not conceivable, in view of the adoption of the Penal Code, § 1017, that this State ever intended to adopt the hard and fast rule that in no case could one be convicted of rape on the uncorroborated testimony of the injured female. Much has been said and written on these and other sayings of Sir Matthew Hale, and many fallacious conclusions drawn. Lord Hale (P. C. 631) wrote: “The party, ravished may give evidence upon oath, and is in law a competent witness; but the credibility of her testimony, and how far she is to be believed, must be left to the jury, and is more or less credible according to the circumstances of fact that concur in that testimony.” This does not materially differ from our law in regard to the credibility of witnesses, and, indeed, may be considered as identical. Then he proceeds to illustrate as follows: “For instance, if the witness be of good fame, if she presently discovered the offense,” etc., etc., “these and the like are concurring evidences to give greater probability to her testimoiry, when proved by others as well'as herself.” “But, on the other hand, if she concealed the injury for any considerable time after she had opportunity to complain . . she made no outcry . . these and the like circumstances carry a strong presumption that her testimony is false or feigned.” Further in this connection he says: “Bape is an accusation easily to be made and hard to be proved, and harder to be defended by the party accused, tho never so innocent.” He then relates several extraordinary cases of malicious prosecution for this crime tried before him in the Sussex and Northampton assizes, “wherein the parties accused, with some difficulty, escaped.” These were words of caution, and not rules of law, and especially applied in measuring the admissibility of evidence touching the reputation for chastity of the party alleged to have been ravished.
In Camp v. State, 3 Ga. 417, 421, 422, these principles were first discussed by our Supreme Court, this being a case of assault with intent to rape. Here the discussion related to the admissibility of evidence of character for chastity. The conclusion was reached, as it was in England, that reputation of general bad character or that the prosecutrix is a common prostitute is admissible, but specific acts are not.- “The degree of evidence which in this case ought to satisfy the jury of the defendant’s guilt *552depends upon the circumstances oí each case, and can not be.reduced to specific rules.” What is here said is in harmony with the rule in most of the States of the Union; that is, in the absence of a statute to the contrary, a conviction of rape may be sustained on the uncorroborated testimony of the prosecutrix. The states so holding are as follows: Alabama, Arizona, Arkansas, California, Colorado, Connecticut, Florida, Illinois, Indiana, Kansas, Kentucky, Massachusetts, Minnesota, Mississippi, Missouri, Montana, New Mexico, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Washington, West Virginia, and Wyoming. For a collection of decisions in all of these States, as well as for decisions in States holding to the contrary, or in which the decisions are modified by local statutes, I refer to 60 A. L. R. 1125. And see the dissenting opinions in Davis v. State, 120 Ga. 436 (supra), and Johnson v. State, 160 Ga. 77, 79 (127 S. E. 285).
Russell, C. J. concurs in the foregoing dissent.